The plaintiff in error was convicted in the county court of Okmulgee county on a charge of having the unlawful possession of intoxicating liquor and his punishment fixed at a fine of $250 and confinement in the county jail for a term of 30 days.
The judgment was entered on June 15, 1926, and the case-made for appeal was not filed in this court until October 14, 1926. An appeal from a conviction for a misdemeanor must be filed in this court in 60 days unless the court makes proper orders of extension. The extreme limit in which an appeal for a misdemeanor can be filed in this court is 120 days. Section 2808, Comp. St. 1921. This appeal was not filed until after the expiration of 120 days. When an appeal is not filed in this court until the expiration of 120 days, this court acquires no jurisdiction.
The appeal is dismissed.
DAVENPORT and CHAPPELL, JJ., concur.
 *Page 1